Case: 19-60817      Document: 00515391292         Page: 1    Date Filed: 04/22/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-60817                             April 22, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
GUY BARRON,

              Plaintiff - Appellant

v.

EQUIFAX INFORMATION SERVICES, L.L.C.; EXPERIAN INFORMATION
SOLUTIONS, INCORPORATED,

              Defendants - Appellees



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:16-CV-690


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Guy Barron sued several parties, including Equifax Information
Services, L.L.C., and Experian Information Solutions, Inc., both of which are
consumer credit reporting agencies. He alleged violations of the Fair Credit
Reporting Act, specifically 15 U.S.C. §§ 1681e(b) and 1681i. The district court
granted summary judgment for defendants. We AFFIRM.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60817    Document: 00515391292     Page: 2   Date Filed: 04/22/2020



                                 No. 19-60817
              FACTUAL AND PROCEDURAL BACKGROUND
      Guy Barron had a Best Buy credit card through Citibank. Barron claims
that Citibank wrongfully informed three consumer credit reporting agencies
that he was late on the December 2015 payment due on the card. Barron
alleged that this false report caused a loan application he made in March 2016
to be denied. After that denial, Barron disputed the late-payment notation
with the reporting agencies. Prior to the judgment appealed here, Barron
settled with Best Buy, Citibank, and a third consumer credit reporting agency,
TransUnion LLC.
      Both defendant agencies reinvestigated the delinquency with Citibank.
They confirmed the information and notified Barron. Barron claims they failed
to conduct a reasonable investigation. As for injury, Barron claims the late-
payment notation on his credit file and subsequent denial of his loan
application caused “great physical, emotional and mental pain and anguish.”
      After discovery, the district court granted summary judgment to the
remaining two defendants. Barron appealed.


                                 DISCUSSION
      Summary judgment is to be granted “if the movant shows that there is
no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” FED. R. CIV. P. 56(a). In reviewing such a
judgment, we consider de novo whether the record reveals any such factual
disputes and, if there are none, whether the movant was entitled to the
judgment. Certain Underwriters at Lloyd’s v. Axon Pressure Prods. Inc., 951
F.3d 248, 255 (5th Cir. 2020). “We construe all facts and inferences in the light
most favorable to the nonmoving party.” Id.
      Barron brought claims under two sections of the Fair Credit Reporting
Act. We review the entry of judgment as to each.
                                       2
      Case: 19-60817   Document: 00515391292    Page: 3   Date Filed: 04/22/2020



                                 No. 19-60817
I.     Section 1681e(b)
       Reporting agencies like these defendants are statutorily required to
“follow reasonable procedures to assure maximum possible accuracy” in
preparing consumer reports. 15 U.S.C. § 1681e(b). The only evidence of a
consumer report here is a letter denying Barron’s loan application based on a
consumer report provided by TransUnion, the credit reporting agency who
settled with Barron. We agree with the district court that because no evidence
shows either of the remaining defendants prepared a relevant consumer
report, the Section 1681e(b) claim fails.


II.    Section 1681i
       The Fair Credit Reporting Act requires that a credit reporting agency,
upon receiving notice of a dispute from a consumer, conduct a reasonable
reinvestigation of the information in that consumer’s file. See § 1681i(a)(1)(A).
Damages may be awarded to a consumer for injuries caused by a credit
reporting agency’s failure to comply with a requirement of the Act.          See
§ 1681o(a)(1).
       It is not disputed that Barron sufficiently provided notice of a dispute.
The issue is the reasonableness of the defendants’ response. Both defendants
utilized the Automated Consumer Dispute Verification (“ACDV”) system,
which resulted in a contact with Citibank about the putative delinquency.
Citibank responded that no change to the information previously reported
needed to be made, and each defendant submitted that response to Barron.
Barron was informed of other steps he could then take, such as contacting
Citibank directly. Instead, Barron filed this suit.
       In district court, Barron argued that the reinvestigations by these
defendants were unreasonable because they did not contact Best Buy directly.
He claims that if they had, Best Buy would have informed them Barron did not
                                        3
    Case: 19-60817    Document: 00515391292      Page: 4   Date Filed: 04/22/2020



                                 No. 19-60817
owe a debt. The district court held that a reporting agency’s reliance on the
ACDV system is generally acceptable. See Morris v. Trans Union LLC, 420 F.
Supp. 2d 733, 754 (S.D. Tex. 2006), aff’d, 224 F. App’x 415 (5th Cir. 2007). We
agree with the district court that Barron has offered no reasonable factual
basis for finding the defendants should have been on notice of a need to go
beyond the ACDV system as to this dispute.
      In addition, the district court found no evidence that a direct contact with
Best Buy would have mattered. In making that finding, the court referred to
Best Buy’s letter to Barron of August 4, 2016, after the defendants had
reported the ACDV results to Barron. That letter said Best Buy was “unable
to change the information reported to the credit reporting agencies” because it
was accurate. Barron argues there were other letters from Best Buy that
created a genuine dispute of material fact about what would have resulted had
these defendants contacted Best Buy. We agree with the district court that the
other letters do not create a fact dispute. Thus, even if a direct contact with
Best Buy was a component of a reasonable reinvestigation in this case, there
is no evidence that such a contact would have altered the defendants’
conclusions about the information they already had.
      Finally, Barron had no evidence that his alleged injuries were the result
of the defendants’ actions, which is required for his Fair Credit Reporting Act
claims. See § 1681o(a)(1). As the district court concluded, even if Barron could
show that the defendants’ reinvestigations were unreasonable, he would still
have to show that his alleged injury resulted from such deficiencies. His loan
application, though, clearly was denied because of a credit report from
TransUnion, which is no longer a party.
      AFFIRMED.




                                        4